UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4535


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YASHINE ABDUL MCLAIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (1:12-cr-00369-JAB-1)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Timothy Nicholas Matkins, Special Assistant
United   States  Attorney,   Greensboro,  North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Yashine    Abdul     McLain       pled     guilty    without    a     plea

agreement to one count of possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012),

and was sentenced to 110 months in prison.                         McLain’s counsel

filed a brief in accordance with Anders v. California, 386 U.S.
738    (1967),      stating   that,    in       counsel’s     view,   there    are    no

meritorious issues for appeal, but questioning whether McLain’s

sentence       is   reasonable.        McLain       has     not    filed   a   pro    se

supplemental brief, despite receiving notice of his right to do

so, and the Government has declined to file a responsive brief.

We affirm.

               We review a sentence for reasonableness, applying an

abuse of discretion standard.                   See Gall v. United States, 552
U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d
330, 335 (4th Cir. 2009).            This review requires consideration of

both     the    procedural     and    substantive          reasonableness      of     the

sentence.       Gall, 552 U.S. at 51.              We first assess whether the

district       court     properly    calculated         the   advisory     Guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a)

(2012), analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                      Gall, 552 U.S. at

49–51; United States v. Lynn, 592 F.3d 572, 575–76 (4th Cir.

2010).     If the sentence is free of significant procedural error,

                                            2
we    review     the      substantive         reasonableness          of   the     sentence,

“examin[ing] the totality of the circumstances to see whether

the sentencing court abused its discretion in concluding that

the   sentence       it    chose   satisfied         the     standards      set    forth   in

§ 3553(a).”         United States v. Mendoza–Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

            In this case, the district court properly calculated

McLain’s Guidelines range, treated the Guidelines as advisory,

and considered the applicable § 3553(a) factors.                              Moreover, the

record     establishes        that      the     district       court       based      McLain’s

sentence on its “individualized assessment” of the facts of the

case.      United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).     Accordingly, we conclude that McLain’s within-Guidelines

sentence is both procedurally and substantively reasonable.

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                    We

therefore      affirm      the    district      court’s       judgment.          This   court

requires that counsel inform McLain, in writing, of the right to

petition    the      Supreme     Court    of       the   United      States     for   further

review.        If    McLain      requests      that      a   petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may      move    in   this    court       for     leave    to    withdraw      from

representation.           Counsel’s motion must state that a copy thereof

was served on McLain.              We dispense with oral argument because

                                               3
the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                    4